MEMORANDUM OPINION
                                         No. 04-11-00319-CV

                                 IN THE MATTER OF R.G.G., Jr.

                     From the 386th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-JUV-00308
                              Honorable Laura Parker, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal from a juvenile adjudication and

disposition, stating he no longer wishes to pursue the appeal. Appellee does not oppose the

dismissal.     Therefore, we grant the motion and dismiss the appeal.       See TEX. R. APP. P.

42.1(a)(1). Costs of the appeal are taxed against the appellant.



                                                              PER CURIAM